Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 6 and 7, previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
Cancel claims 16-20.

REASONS FOR ALLOWANCE
Before setting for the reasons for allowance, it is noted that a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Matsumoto et al. (US 2015/0376742 A1) (hereinafter “Matsumoto”).
Matsumoto teaches an aluminum alloy sheet with the following composition, 1.5-4.5 mass% Mg, preferably 2.5-4.5 mass%, 3.0-6.0 mass% Zn, preferably 3.5-4.5 mass%, 0.05-0.3 mass% Zr, preferably 0.08-0.2 mass% and the remainder being Al and impurities (Matsumoto, [0035-0038] and [0045]). Matsumoto also teaches continuously casting the composition to obtain a 7xxx-series aluminum alloy sheet, then hot rolling the sheet and the hot-rolled sheet is rolled to give a cold rolled sheet (including a coil) to a final thickness, i.e., final gauge (Matsumoto, [0059-0063] and [0070-0073]). Matsumoto further teaches solution heat treating the alloy sheet and artificial aging (Matsumoto, [0074-0079]). Matsumoto also teaches that at the end of the hot rolling step, the hot rolled metal product is optionally coiled and quenched, (Matsumoto, [0065]).

However, Matsumoto does not disclose or suggest, maintaining the hot band coil at a temperature of from 200°C to 400°C for 1 hour or more, as presently claimed. Rather Matsumoto teaches quenching the coil after hot rolling without an interruption, i.e., quenching from hot rolling temperature to room temperature.

Therefore, it is clear that Matsumoto does not disclose or suggest the present invention.

Claim 1 is allowable. The restriction requirement between groups of species, as set forth in the Office action mailed on 9 November 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9 November 2021 is partially withdrawn. Claims 6 and 7, directed to a processing species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 16-20, directed to a product are withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Given that claims 6 and 7 include all the limitations of allowable method claim 1, it is noted that present claims 6 and 7 are allowable over Matsumoto for the same reasons as set forth above.

In light of the above, claims 1-15 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                            
/BRIAN D WALCK/Primary Examiner, Art Unit 1738